DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 04/28/2022 has been entered.
Claims 1-12 and 14-17 are now allowable based on applicant’s amendments and arguments. Examiner withdraws 101 and 112 rejection based on applicant’s amendments and arguments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jared L. DuJack on 06/24/2022.
The application has been amended as follows: 
9. The method according to claim 1, wherein the electrical machine has two winding sets, 
wherein [[the]] a first winding set phase shift is 30° and at least one predefined harmonic [[is]] of the first winding set includes the 6th harmonic and/or 
wherein [[the]] a second winding set phase shift is 90° and at least one predefined harmonic of the second winding set [[is]] includes the 2nd harmonic.



10. The method according to claim 1, wherein the electrical machine has three winding sets, 
wherein [[the]] a first winding set phase shift is 20° and [[the]] first and second predefined harmonics of the first winding set are the 6th and 12th harmonics and/or 
wherein [[the]] a second winding set phase shift is 40° and [[the]] first and second predefined harmonics of the second winding set are the 6th and 12th harmonics.

11. (Proposed) The method according to claim 1, wherein the electrical machine has four winding sets, 
wherein [[the]] a first winding set phase shift is 15° and [[the]] a first predefined harmonic of the first winding set is the 6th harmonic and/or 
wherein [[the]] a second winding set phase shift is 15° and [[the]] a second predefined harmonic of the second winding set is the 12th harmonic.


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 and 14-17 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “the arrangement comprising: a processor adapted: to derive, for each winding set, a preliminary rotor operational parameter based on a current and a voltage of the respective winding set; to calculate for at least two winding sets and for at least one predefined harmonic, a rotor operational parameter harmonic correction term based on the preliminary rotor operational parameter of at least two winding sets; to calculate for at least one winding set, a corrected rotor operational parameter based on the preliminary operational parameter of this winding set and the rotor operational parameter harmonic correction term of this winding set; and to control the electrical machine based on the corrected rotor operational parameter calculated for the at least one winding set.” with regards to claim 14. Claim 1 is a method claim which is also allowable for the same reason mentioned above.
 
Examiner believes that the claim limitations above are neither inherent nor obvious. Therefore, the claims are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846